Citation Nr: 1113416	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 4, 2006.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective August 16, 2002.  A December 2003 rating decision increased the rating to 50 percent, effective August 16, 2002.  An August 2006 rating decision increased the rating to 70 percent, effective from August 4, 2006.  The Veteran has continued to express disagreement with the ratings assigned, and as the ratings are less than the maximum under the applicable criteria, that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). The case was before the Board in March 2008 when it was remanded for further development.

In September 2009 the Board issued a decision which denied entitlement to a rating in excess of 50 percent for PTSD prior to August 4, 2006.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court endorsed a Joint Motion for Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.

The issue of entitlement to a rating in excess of 70 percent for PTSD from August 4, 2006, was remanded in September 2009 by the Board for further development and readjudication.  As the record before the Board does not reveal that the actions requested in the 2009 Remand have been completed with respect to the issue of the rating in excess of 70 percent, that issue will not be addressed herein.

The record contains evidence that the Veteran has been unemployed since 1999.  He has alleged that his unemployment results from his PTSD, thus reasonably raising a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is considered part of a claim for increase).  This matter has not yet been adequately addressed by the RO in the first instance; it is therefore being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to August 4, 2006, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity, to include sleep impairment, anxiety and depression, hypervigilance, some impaired impulse control, some difficulty adapting to stressful circumstances, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood was not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to August 4, 2006 is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2008 letter provided notice on the "downstream" issue of entitlement to an increased initial rating; August 2006 and July 2008 supplemental SOCs (SSOCs) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The Board's March 2008 remand asked that the RO send the Veteran a letter asking him to identify and submit releases for records of treatment with the Confederated Tribes of the Colville Reservation Wellness Center and with B. J. M., MS of Okanogan River Counseling.  The Veteran's representative's August 2009 written argument states that he did not believe this action had been completed; however, a review of the record reflects that in June 2008, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for these treatment providers; he did not respond to this letter.  VA is unable to obtain these private treatment records without the releases from the Veteran.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the RO's actions have substantially complied with the March 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Prior to August 4, 2006, the RO arranged for a QTC- VA examination in November 2002.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As this appeal is from the initial rating assigned with the grant of service connection, "staged" ratings are for consideration and have been assigned by the RO.  The Board finds that the record does not reflect any further distinct periods of time prior to August 4, 2006 when the criteria for the next higher rating were met.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's medical records reflect a nonservice-connected Axis I diagnosis of major depressive disorder and an Axis II diagnosis of personality disorder.  However, records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities.  Also, personality disorder was only diagnosed by the November 2002 VA examiner and was not found to be a diagnosis by subsequent treatment providers.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The Joint Motion found that the Board's 2009 statement of reasons and bases was  inadequate, in part, with respect to the medical conclusions reached in the May 2003 and May 2005 Colville Reservation reports.  The Joint Motion noted that the Board cannot refute the conclusions reached in the Colville Reservation reports based on the Board's unsubstantiated opinion.  Below (as it did in its September 2009 decision with extensive citations to supporting clinical data), the Board will address the findings and conclusions of the May 2003 and May 2005 Colville Reservation reports in light of each of the diagnostic criteria listed under 38 C.F.R. § 4.130.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that prior to August 4, 2006, the Veteran did not manifest symptoms of PTSD that more nearly approximated the criteria for a higher 70 percent rating.  In this regard, the November 2002 VA examination report, VA treatment records, and private treatment records indicate that prior to that date his psychiatric disorder was characterized by sleep impairment, anxiety and depression, hypervigilance, some impaired impulse control, some difficulty adapting to stressful circumstances, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

There is no evidence of spatial disorientation (the Veteran has been consistently noted to be alert and oriented as to time, place, and person).  The record is silent regarding whether the Veteran experiences near continuous panic or depression affecting ability to function independently, appropriately and effectively.  He has not been shown to neglect his personal appearance and hygiene (VA and private treatment records consistently note him to be neat and clean; well-groomed; and appropriately dressed).

In May 2003, B. J. M., MS of Okanogan River Counseling noted that the Veteran presented with slow and soft speech that was clear and logical.  A May 2005 intake assessment by L. B., LHMC at the Confederated Tribes of the Colville Reservation Wellness Center notes the rate and rhythm of the Veteran's speech were within normal limits; his speaking volume was occasionally soft, but there were no speech idiosyncrasies.  A July 2006 VA treatment record notes the Veteran's speech was coherent, logical, and sequential.  Hence, the evidence does not show the Veteran's speech was intermittently illogical, obscure, or irrelevant at any time prior to August 4, 2006.

A May 2005 letter from L. B. indicates the Veteran engages in "night patrolling" the yard around his home and that he always carries a K-bar with him.  The Veteran also reported that when he felt really stressed he checked "constantly" to make sure the doors were locked.  This evidence reflects periods of hypervigilance; however, it does not show that these acts of hypervigilance are ritualized to the extent that they interfere with his routine activities.  There is no other evidence prior to August 4, 2006 that the Veteran experiences obsessional rituals that interfere with routine activities.

The record shows the Veteran has difficulty establishing and maintaining effective relationships, but it does not reflect an inability to establish and maintain effective relationships.  On November 2002 VA examination, he reported that he was living with his daughter.  In May 2003, B. J. M. reported that the Veteran did not really have any friends and that he did not like being around other people.  A July 2006 VA treatment record shows he had been in a long term relationship since 1978, but he had always lived separately from his partner.  He had two children with her and he reported having loving feelings for his children.  He did not get close to other people.  He had intermittent contact with his significant other and their children.  He reported that he continued to withdraw from social activities.  While these symptoms reflect difficulty establishing and maintaining effective relationships, the fact that he continues to have loving feelings towards and relationships with his children shows that he does not have an inability to establish and maintain effective relationships.

The record contains some evidence of impaired impulse control and difficulty adapting to stressful circumstances.  VA and private records show that the Veteran could become irritable to the point that he felt rage.  The Veteran indicated on November 2002 VA examination that he had quit jobs in the past because of conflicts with supervisors.  He reported nothing "nasty like shouting or getting physical" had ever happened; he just did not feel as though his supervisors were listening to him.  He stated he had never been fired from a job, rather he always quit them.  A May 2003 private treatment record shows he reported that he could not keep jobs for very long because of his inner turmoil and anger.  He explained that he had been dealing with emotional and physical stress by engaging in therapy and that he had learned to talk freely with therapists who were sensitive to his feelings and wanted to help him.  A May 2005 letter from L. B. shows that health problems had been causing an increase in his agitation, anger, isolation, and depression.  While the records show he's experienced feelings of rage, the evidence does not show that these feelings have ever escalated to periods of violence.  Additionally, the record shows that he has found ways to cope with his stress.

The record reflects the Veteran experienced some suicidal ideation prior to August 4, 2006.  In May 2003, he reported that he had experienced suicidal ideation on and off since Vietnam and said he did not feel he had good reasons to be living.  In July 2006, he stated he did not currently have suicidal ideation, but had these ideations in the past, without plan or attempts.  In November 2002 and May 2005 he reported that he did not have suicidal ideation.

The Joint Motion found that the Board's 2009 statement of reasons and bases was  inadequate, in part, with respect to relevant evidence regarding unemployability.  As noted above, the issue of TDIU is being remanded for further development.  

The Joint Motion particularly noted the November 2002 VA examination report which noted that the Veteran "has no means of supporting himself;" the May 2005 Colville Reservation report which noted that the Veteran suffered from "debilitating intrusive memories" and that "[a]lthough he is thinking about obtaining employment due to income problem, this would more than likely increase his symptoms and result in more serious disassociation, possible psychotic break, isolation, and depression;" and a July 2006 VA treatment record which noted "[t]he disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."

The Veteran's representative has alleged that symptoms of dissociation reflect the Veteran is entitled to a higher rating.  Specifically, his representative points to L. B.'s statement in May 2005 that during treatment the Veteran began "disassociating [sic] and obviously experiencing troubling memories, (as evidenced by the expression on his face and visible shift in his demeanor)."  Additionally, she noted that he experienced debilitating intrusive memories and that his mood had been depressed with blunted affect, expressed by negative statements about the subject at hand.  He did not have trouble with reality testing, thought disorders, comprehending, concentrating, or paranoid thinking.  He did have some difficulty remembering details of some of the traumatic events discussed, but had no memory problems regarding other areas of his life.  She believed that working again would cause him to experience more serious dissociation, possible psychotic break, isolation, and depression.  The May 2003 letter from B. J. M. also reports the Veteran experienced episodes of flashbacks where he felt emotionally numb, outside himself, or some distance away from the event.  He did not have hallucinations, but reported sometimes seeing peripheral movements and shadows that cause him to quickly turn his head to the side to see what was there.  A May 2003 report from the Confederated Tribes of the Colville Reservation reflects that the Veteran would dissociate throughout the interview, becoming distracted and stressed.  The therapist thought he did not have a perception of what was actually happening to him and he would often change the subject matter when they got too close to the subject of his Vietnam stressors.  He noted that the Veteran had some impairment in reality testing or communication, such as obscurity.

Dissociative flashback episodes and intrusive memories are one aspect of the DSM-IV criteria for diagnosing PTSD:  "The traumatic event is persistently reexperienced in one (or more) of the following ways. . . . (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes. . . )."  DSM-IV at 209.  Hence, such dissociative episodes are considered as part of the underlying disorder and do not necessarily reflect a basis for increase.  In the Veteran's case, these episodes have not been shown to be reflected by spatial disorientation, illogical, obscure, or irrelevant speech, gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  He has not been shown to react to such episodes with impaired impulse control or increased panic.  Rather such episodes have been shown to cause him to have a flattened affect, impairment of memory related to Vietnam stressors, disturbances of motivation and mood, and circumstantial, circumlocutory or stereotyped speech, symptoms that are reflected by the currently assigned 50 percent rating.  Hence, these dissociative episodes do not reflect a basis for a rating in excess of 50 percent, to include a 100 percent rating based on total occupational and social impairment.

The Board acknowledges GAF scores of 42 and 45 assigned by private therapists in May 2003.  The score of 42 was accompanied by the comment "[s]ome impairment in reality testing or communication [s]uch as, obscurity and other major impairment, work, family relations, and [m]ood."  Such scores signify that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  However, the evidence of record shows that while the Veteran has had difficulty establishing and maintaining relationships, he maintains loving relationships with his children and at least some continued contact with his significant other.  The evidence also reveals some suicidal ideation, difficulty adapting to stressful circumstances, and feelings of anger, but the manifestations of these symptoms have not been shown to cause him deficiencies in most areas of his life; the record reflects he has found ways to cope with stress and has not actively considered taking his life.  Additionally, his judgment and thinking have been consistently noted to be within normal limits.  In view of the foregoing, and the clinical findings noted on the 2002 VA examination, including a GAF score of 70, and clinical findings during VA and private treatment sessions, the Board finds that these GAF scores are not dispositive and do not serve as a basis for an increased evaluation here when considered with the other evidence of record.  It is notable that all other treatment records and examinations have provided GAF scores ranging from 55 to 70, which reflect only mild to moderate difficulty in social and occupational functioning.  The evidence described above indicates the Veteran's symptoms prior to August 4, 2006 correlate best with such GAF scores, rather than with scores of 42 and 45.

Hence, the Veteran's overall disability picture and his impairment of function (to include suicidal ideation, some impaired impulse control and difficulty adapting to stressful circumstances, some disassociation, depression and anxiety, hypervigilance, sleep impairment, and difficulty maintaining and establishing effective relationships) most nearly approximate the criteria for a 50 percent rating.  The manifestations of these symptoms have not caused him deficiencies in most areas, such as work, family relations, judgment, thinking, or mood that would warrant a higher 70 percent, or 100 percent, rating at any time prior to August 4, 2006.  The preponderance of the evidence is against a higher (70 or 100 percent) schedular rating, and the benefit of the doubt rule does not apply.

Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for PTSD.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  In this case, comparing the Veteran's disability levels and PTSD symptomatology to the applicable rating criteria, the degree of disability prior to August 4, 2006 is contemplated by the rating schedule and the assigned rating is, therefore, adequate; referral of the claim for extraschedular consideration is not required.

Finally, the Board notes that the Joint Motion (see pp. 4, 5) cites to "evidence regarding employability".  As was noted above, the matter of the Veteran's entitlement to a TDIU rating does not appear to have yet been addressed by the RO.  It is addressed in the remand below.  


ORDER

A rating in excess of 50 percent for PTSD prior to August 4, 2006 is denied.


REMAND

An August 2006 rating decision reflects that the RO was deferring a claim of entitlement to TDIU.  An October 2006 letter informed the Veteran of what was needed to substantiate a claim of TDIU.  The record does not reflect whether further action has been taken on this claim.  In addition, the Joint Motion found that the issue of unemployability had not been fully addressed.  

The record contains evidence that the Veteran has been unemployed since 1999.  He has alleged that his unemployment results from his PTSD, thus reasonably raising a claim of entitlement to a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is considered part of a claim for increase).

Accordingly, the case is REMANDED for the following action:

The RO should arrange for any further development necessary to adjudicate the matter of the Veteran's entitlement to a TDIU rating.  The Veteran must assist in the matter by responding to the RO's requests for information.  In connection with requests to the Veteran by the RO for information necessary to adjudicate the matter, the RO must advise him of the provisions of 38 C.F.R. § 3.158(a), and afford him the period of time specified by that regulation to respond.  Then the RO should adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


